Name: 81/613/EEC: Commission Decision of 9 June 1981 authorizing the French Republic not to apply Community treatment to certain woven pile fabrics originating in South Korea (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-08-12

 Avis juridique important|31981D061381/613/EEC: Commission Decision of 9 June 1981 authorizing the French Republic not to apply Community treatment to certain woven pile fabrics originating in South Korea (Only the French text is authentic) Official Journal L 226 , 12/08/1981 P. 0024****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 365 , 27 . 12 . 1978 , P . 1 . COMMISSION DECISION OF 9 JUNE 1981 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO CERTAIN WOVEN PILE FABRICS ORIGINATING IN SOUTH KOREA ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/613/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 19 MAY 1981 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO CERTAIN WOVEN PILE FABRICS FALLING WITHIN HEADING NO EX 58.04 OF THE COMMON CUSTOMS TARIFF ( CATEGORY 32 ), ORIGINATING IN SOUTH KOREA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION , ORIGINATING IN SOUTH KOREA , IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS UNDER THAT AGREEMENT SOUTH KOREA HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY WITHIN CERTAIN CEILINGS ; WHEREAS IN ORDER TO IMPLEMENT THAT AGREEMENT AND TAKE ACCOUNT OF ITS CHARACTERISTICS , THE COUNCIL ADOPTED REGULATION ( EEC ) NO 3059/78 ( 2 ) INTRODUCING SPECIFIC COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ; WHEREAS THE DIFFERENCES IN MARKET CONDITIONS WITHIN THE COMMUNITY AND THE PARTICULAR SENSITIVITY OF THIS BRANCH OF COMMUNITY INDUSTRY HAVE BEEN TAKEN INTO ACCOUNT IN ALLOCATING THE ABOVEMENTIONED COMMUNITY QUOTA BETWEEN THE MEMBER STATES ; WHEREAS , FOR THIS REASON , DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT IMPORTS INTO FRANCE OF WOVEN PILE FABRICS ORIGINATING IN SOUTH KOREA ARE FOR THE MAIN PART OF THE TYPE OF FABRIC CONCERNED ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1981 FRANCE HAS ADMITTED THE PRODUCTS IN QUESTION IN FREE CIRCULATION , ORIGINATING IN THE SAID THIRD COUNTRY , WHICH AMOUNT APPROXIMATELY TO 20 % OF THE DIRECT QUOTA ; WHEREAS , WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT TOTAL IMPORTS OF THE PRODUCTS IN QUESTION , ORIGINATING IN THIRD COUNTRIES , HAVE INCREASED FROM 37 TONNES IN 1978 TO 112 TONNES IN 1980 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA ARE CONSIDERABLY BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN FRANCE ; WHEREAS PRODUCTION OF THE PRODUCTS CONCERNED IN FRANCE IS CARRIED OUT AS A SMALL-SCALE CRAFT INDUSTRY AND IS CONCENTRATED IN THE LYONS REGION ; WHEREAS OUTPUT OF LIKE PRODUCTS IN FRANCE HAS FALLEN FROM 110 TONNES IN 1978 TO 90 TONNES IN 1980 ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS AN APPLICATION FOR IMPORT DOCUMENTS COVERING 6.4 TONNES IS DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST ; WHEREAS THIS APPLICATION DOES NOT NEED TO BE COVERED BY SUCH AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN SOUTH KOREA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 18 MAY 1981 . // // CCT HEADING NO // DESCRIPTION // // EX 58.04 ( NIMEXE CODES 58.04-18 , 77 , 78 ) ( CATEGORY 32 ) // CERTAIN WOVEN PILE FABRICS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN FRANCE FOR THE IMPORTATION OF THE PRODUCTS IN QUESTION , ORIGINATING IN SOUTH KOREA , OR UNTIL 30 SEPTEMBER 1981 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 9 JUNE 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT